DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2020-0069625, on June 9, 2020.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-8, 10, and 12-13 are objected to because of the following informalities:
In claim 1, p. 29, lines 10-11, “the target planes” may be amended to “the respective target planes” to follow proper antecedent basis.  (Emphasis added.)  
In claim 1, p. 29, lines 15-16, “the target page address” may be amended to “one of the target page addresses” to avoid ambiguity and to follow proper antecedent basis.  (Emphasis added.)  The claim is ambiguous because “the target page address” lacks antecedent basis in the claim.  For examination, the claim is assumed to include “one of the target page addresses”.
In claim 1, p. 29, line 18, “data buffered” may be amended to “the data buffered” to follow proper antecedent basis.  (Emphasis added.)  
In claim 1, p. 29, lines 22-23, “wherein the selectively providing operation” may be amended to “wherein the selectively providing” to follow proper antecedent basis.  (Emphasis added.)  
In claim 2, p. 30, line 1, “target planes” may be amended to “the respective target planes” to follow proper antecedent basis.  (Emphasis added.)  
In claim 3, p. 30, lines 3-4, “wherein the providing of the memory device” may be amended to “wherein the providing the memory device” to follow proper antecedent basis.  (Emphasis added.)  
In claim 4, p. 30, lines 8-9, “wherein the selectively providing operation” may be amended to “wherein the selectively providing” to follow proper antecedent basis.  (Emphasis added.)
In claim 4, p. 30, lines 10-11, “target planes when some of the plurality of planes are the target planes” may be amended to “the respective target planes when some of the plurality of planes are the respective target planes” to follow proper antecedent basis.  (Emphasis added.)  
In claim 5, p. 30, lines 13-14, “wherein the providing of the memory device” may be amended to “wherein the providing the memory device” to follow proper antecedent basis.  (Emphasis added.)  
In claim 6, p. 30, lines 23-24, “in response to a respective-plane data output command for the single plane, until all data buffered” may be amended to “in response to one of the respective-plane data output commands for the single plane, until all the data buffered” to follow proper antecedent basis.  (Emphasis added.)  
Claims (e.g., claim 7, p. 31, lines 10-11, 14, 17; claim 8, p. 31, line 23; claim 10, p. 32, lines 7-8; claim 12, p. 32, lines 19-20; claim 13, p. 33, line 11; etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (US 2020/0151106 A1), hereinafter “Ahn”.

Regarding claim 1, Ahn discloses:
An operating method of a memory system that includes a memory device including a plurality of planes and a plurality of page buffers for the plurality of planes, respectively, and a controller 5suitable for controlling the memory device, the operating method comprising:  (FIGs. 1-3, 6-8; “[0004] Some example embodiments of some inventive concepts include a method of operating a storage device [memory system] including a non-volatile memory”; [0027]; “[0029] … The storage device 100 [memory system] may include the NVM 110 [memory device] and the memory controller 120 and thus may be referred to as a memory system”; “[0032] … A page buffer (or a page register) may be connected to each of the plurality of planes PL1 to PLk”; “[0033] … the NVM 110 [memory device] may include … a plurality of dies, and each of the plurality of dies may include a plurality of planes”; “[0035] The memory controller 120 may control the NVM 110 [memory device]”; [0037])
providing, by the controller, the memory device with page read commands including target page addresses of respective target planes among the plurality of planes;  (FIGs. 1-3, 6-8; [0032]-[0033], [0085]; “[0086] The memory controller 120 may transmit a multi-plane read command set MPR to the NVM 110 [memory device] (S131). For example, as shown in FIGS. 7A and 7B, the multi-plane read command set MPR may include a read command RDS [page read command], an address [target page address] of the first plane ADD_PL1, a multi-plane read command MRD, an address [target page address] of the second plane ADD_PL2, and a read confirm command RDC”; the memory controller 120 may transmit a multi-plane read command set MPR to the NVM 110 [memory device], where the multi-plane read command set MPR includes two read commands RDS [page read commands] as shown in, e.g., FIG. 7A, one of which includes an address [target page address] of the first plane ADD_PL1 and another of which includes an address [target page address] of the second plane ADD_PL2, where respective target planes are the first plane and the second plane)
10simultaneously reading, by the memory device, data from the target planes and buffering the data in target page buffers corresponding to the respective target planes in response to the page read commands;  (FIGs. 1-3, 6-8; “[0086] … The multi-plane read command MRD is a command indicating that reading of a multi-plane is performed simultaneously”; “[0090] … as shown in FIGS. 7A and 7B, the first page data stored in the first plane [one of the respective target planes] may be loaded into a first page buffer [one of target page buffers] of the first plane [one of the respective target planes] and the second page data stored in the second plane [another of the respective target planes] may be loaded into a second page buffer [another of target page buffers] during a tR period”; “[0091] When loading of the page data is completed, the NVM 110 [memory device] may transmit a ready state signal to the memory controller 120 (S134)”; “[0099] … The first page data and the second page data may be simultaneously loaded into the first page buffer 31 [one of target page buffers] and the second page buffer 32 [another of target page buffers], respectively”; the respective target planes are the first plane and the second plane; the multi-plane read command MRD is a command indicating that reading of a multi-plane is performed simultaneously such that the first page data stored in and simultaneously read from the first plane [one of the respective target planes] may be loaded into a first page buffer [one of target page buffers] of the first plane [one of the respective target planes] and the second page data stored in and simultaneously read from the second plane [another of the respective target planes] may be loaded into a second page buffer [another of target page buffers] during a tR period as shown in, e.g., FIGs. 7A and 8; the multi-plane read command set MPR includes two read commands RDS [page read commands] as shown in, e.g., FIG. 7A)
selectively providing, by the controller, the memory device with 15an all-plane data output command from which the target page address is omitted or respective-plane data output commands from which the target page addresses are omitted; and  (FIGs. 1-3, 6-8; “[0086] The memory controller 120 may transmit a multi-plane read command set MPR to the NVM 110 [memory device] (S131). For example, as shown in FIGS. 7A and 7B, the multi-plane read command set MPR may include a read command RDS, an address of the first plane ADD_PL1, a multi-plane read command MRD, an address [target page address] of the second plane ADD_PL2”; controller 120 may transmit a data output command set [all-plane data output command] for the first plane RDO_P1 to the NVM 110 [memory device] (S135). For example, as shown in FIG. 7A, the data output command set [all-plane data output command] for the first plane RDO_P1 may include the read command RDS, the address of the first plane ADD_PL1”; “[0093] … Referring to FIG. 7A, the NVM 110 may output the first page data to the memory controller 120 via the input/output bus I/Ox (DO_PL1)”; “[0095] … when output of the first page data is completed, the NVM 110 [memory device] may transmit the second page data of the second plane to the memory controller 120 (S138). The NVM 110 [memory device] may change a plane from which data is to be output when the output of the first page data is completed. The NVM 110 [memory device] may change the plane from which data is to be output from the first plane to the second plane and output the second page data loaded in a second page buffer [another of target page buffers] of the second plane to the memory controller 120 via the input/output bus I/Ox (DO_PL2), and then all of the second page data may be output”; note that since the claim recites a conjunction word “or” that joins two alternative clauses, it would suffice if the rejection maps one of the alternative clauses; the data output command set [all-plane data output command] that is labeled as RDO_P1 in FIG. 7A is considered to be all-plane since the data output command set [all-plane data output command] is for outputting data of all planes including the first page data DO_PL1 of the first plane PL1 and the second page data DO_PL2 of the second plane PL2; as shown in FIG. 7A, the data output command set [all-plane data output command] labeled as RDO_P1 includes only the address of the first plane ADD_PL1 and does not include the address [target page address] of the second plane address [target page address] of the second plane ADD_PL2, which is one of the target page addresses included in the multi-plane read command set MPR, is considered to be omitted from the data output command set [all-plane data output command]; the data output command set [all-plane data output command] is considered to be selectively provided from the memory controller 120 to the NVM 110 [memory device] since the data output command set [all-plane data output command] is intended to be a command to be transmitted to the NVM 110 [memory device] for NVM 110 [memory device] to output data of all the planes (including the first plane PL1 and the second plane PL2) rather than data of a subset of the planes)
sequentially outputting, by the memory device, data buffered in the target page buffers, in response to the all-plane data output 20command or the respective-plane data output commands.  (FIGs. 1-3, 6-8; “[0038] … the at least two portions of page data respectively loaded into the at least two page buffers may be sequentially output to the memory controller 120. The NVM 110 [memory device] may output the page data of one plane selected based on the data output command set among the at least two page data stored in the at least two page buffers to the memory controller 120 and then switch planes and output the page data of the other plane to the memory controller 120”; [0090]; “[0093] … the NVM 110 [memory device] may transmit the first page data of the first plane to the memory controller 120 based on the data output command set [all-plane data output command]  for the first plane RDO_P1 (S136). Referring to FIG. 7A, the NVM 110 [memory device] may output the first page data to the memory controller 120 via the input/output bus I/Ox (DO_PL1)”; “[0094] … the NVM 110 [memory device] may, based on the choose column command CC and the column all-plane data output command] for the first plane RDO_P1, select a column at which data to be output is located on the first page buffer [one of target page buffers] and output data from the selected column to a last column on the first page buffer [one of target page buffers]”; “[0095] … when output of the first page data is completed, the NVM 110 [memory device] may transmit the second page data of the second plane to the memory controller 120 (S138). The NVM 110 [memory device] may change a plane from which data is to be output when the output of the first page data is completed. The NVM 110 [memory device] may change the plane from which data is to be output from the first plane to the second plane and output the second page data loaded in a second page buffer [another of target page buffers] of the second plane to the memory controller 120 via the input/output bus I/Ox (DO_PL2), and then all of the second page data may be output”; note that since the claim recites a conjunction word “or” that joins two alternative clauses, it would suffice if the rejection maps one of the alternative clauses; sequentially outputting the first page data stored in the first page buffer [one of target page buffers] of the first plane [one of the respective target planes] and the second page data stored in the second page buffer [another of target page buffers] of the second plane [another of the respective target planes] occurs such that the first page data DO_PL1 is output and then followed by the output of the second page data DO_PL2 as shown in FIG. 7A)

Regarding claim 7, the claimed system comprises substantially the same steps or elements as those in claim 1.  Accordingly, claim 7 is also rejected for the same reasons as set forth for those in claim 1 above.

Regarding claim 2, Ahn discloses the operating method of claim 1.

Ahn further discloses:
wherein the selectively providing operation includes providing the memory device with the all-plane data output command when all the plurality of planes are 29target planes.  (FIGs. 1-3, 6-8; “[0092] … as shown in FIG. 7A, the data output command set [all-plane data output command] for the first plane RDO_P1”; “[0095] … when output of the first page data is completed, the NVM 110 may transmit the second page data of the second plane to the memory controller 120 (S138). The NVM 110 may change a plane from which data is to be output when the output of the first page data is completed. The NVM 110 may change the plane from which data is to be output from the first plane to the second plane and output the second page data loaded in a second page buffer of the second plane to the memory controller 120”; target planes are considered to include the first plane and the second plane, which are all of the planes for which the data is output for the data output command set [all-plane data output command])

Regarding claim 8, the claimed system comprises substantially the same steps or elements as those in claim 2.  Accordingly, claim 8 is also rejected for the same reasons as set forth for those in claim 2 above.

Regarding claim 3, Ahn discloses the operating method of claim 2.

Ahn further discloses:
wherein the providing of the memory device with the all-plane data output command 5includes providing the all-plane data output command for a single command cycle.  (FIGs. 1-3, 6-8; “[0092] … as shown in FIG. 7A, the data output command set [all-plane data output command] for the first plane RDO_P1”; [0095]; the data output command set [all-plane data output command] is considered to be in a single command cycle since only one command RDO_P1 is transmitted from the memory controller 120 to the NVM 110 as shown by S135 in FIG. 6 for outputting the data of the target planes)

Regarding claim 9, the claimed system comprises substantially the same steps or elements as those in claim 3.  Accordingly, claim 9 is also rejected for the same reasons as set forth for those in claim 3 above.
	
Regarding claim 4, Ahn discloses the operating method of claim 1.

Ahn further discloses:
wherein the selectively providing operation includes providing the memory device with the 10respective-plane data output commands corresponding to target planes when some of the plurality of planes are the target planes.  (FIG. 10C; “[0111] … after the loading of the page data is completed, the memory controller 120 may transmit the data output command set RDO_P1 [one of the respective-plane data output commands] for the first plane PL1 to the NVM 110 [memory device], and the NVM 110 [memory device] may output the first page data of the first plane PL1 [a first of the target planes] to the memory controller 120 (DO_PL1) based on the data output command set RDO_P1 for the first plane PL1. Then, the NVM 110 [memory device] may change the plane from which data is output from the first plane PL1 to the second plane PL2 and output the second page data of the second plane PL2 [a second of the target planes] to the memory controller 120 (DO_PL2)”; “[0112] … the memory controller 120 may transmit the data output command set RDO_P3 [another of the respective-plane data output commands] for the third plane PL3 [a third of the target planes] (or the fourth plane PL4) to the NVM 110 [memory device] after the second page data is received. The NVM 110 [memory device] may output the third page data of the third plane PL3 to the memory controller 120 (DO_PL3) based on the data output command set RDO_P3 for the third plane PL3. Thereafter, the NVM 110 [memory device] may change the plane from which data is output from the third plane PL3 to the fourth plane PL4 [a fourth of the target planes] and output the fourth page data of the fourth plane PL4 to the memory controller 120 (DO_PL4)”; the data output command set RDO_P1 [one of the respective-plane data output commands] corresponds to the first plane PL1 [a first of the target planes] and the second plane PL2 [a second of the target planes], which are some of the plurality of planes; the data output command set RDO_P3 [another of the respective-plane data output commands] corresponds to the third plane PL1 [a third of the target planes] and the fourth plane PL2 [a fourth of the target planes], which are some of the plurality of planes)



Regarding claim 5, Ahn discloses the operating method of claim 4.

Ahn further discloses:
wherein the providing of the memory device with the respective-plane data output 15commands corresponding to the target planes includes providing each of the respective-plane data output commands for a single command cycle.  (FIG. 10C; “[0111] … after the loading of the page data is completed, the memory controller 120 may transmit the data output command set RDO_P1 [one of the respective-plane data output commands] for the first plane PL1 to the NVM 110 [memory device], and the NVM 110 [memory device] may output the first page data of the first plane PL1 [a first of the target planes] to the memory controller 120 (DO_PL1) based on the data output command set RDO_P1 for the first plane PL1. Then, the NVM 110 [memory device] may change the plane from which data is output from the first plane PL1 to the second plane PL2 and output the second page data of the second plane PL2 [a second of the target planes] to the memory controller 120 (DO_PL2)”; “[0112] … the memory controller 120 may transmit the data output command set RDO_P3 [another of the respective-plane data output commands] for the third plane PL3 [a third of the target planes] (or the fourth plane PL4) to the NVM 110 [memory device] after the second page data is received. The NVM 110 [memory device] may output the third page data of plane PL3 to the memory controller 120 (DO_PL3) based on the data output command set RDO_P3 for the third plane PL3. Thereafter, the NVM 110 [memory device] may change the plane from which data is output from the third plane PL3 to the fourth plane PL4 [a fourth of the target planes] and output the fourth page data of the fourth plane PL4 to the memory controller 120 (DO_PL4)”; the data output command set RDO_P1 [one of the respective-plane data output commands] and the data output command set RDO_P3 [another of the respective-plane data output commands] are considered to be for a single command cycle since only one command RDO_P1 is transmitted from the memory controller 120 to the NVM 110 for outputting the first page data of the first plane PL1 [a first of the target planes] and the second page data of the second plane PL2 [a second of the target planes] and only one command RDO_P3 is transmitted from the memory controller 120 to the NVM 110 for outputting the third page data of the third plane PL3 [a third of the target planes] and the fourth page data of the fourth plane PL2 [a fourth of the target planes] as shown in FIG. 10C)

Regarding claim 11, the claimed system comprises substantially the same steps or elements as those in claim 5.  Accordingly, claim 11 is also rejected for the same reasons as set forth for those in claim 5 above.

Regarding claim 6, Ahn discloses the operating method of claim 4.

Ahn further discloses:
wherein the 20sequentially outputting of the data buffered in the target page buffers includes: outputting data corresponding to a page buffer corresponding to a single plane, in response to a respective-plane data output command for the single plane, until all data buffered in the target 30page buffers are output.  (FIGs. 6, 11-12; “[0099] …The first page data and the second page data may be simultaneously loaded into the first page buffer 31 and the second page buffer 32, respectively”; “[0116] … The memory controller 120 may transmit the data output command set for the first plane RDO_P1 to the NVM 110 (S145)”; “[0120] The NVM 110 may transmit second page data of the second plane to the memory controller 120 based on the received plane change command PC [respective-plane data output command] (S149). The NVM 110 may change the plane from which data is to be output from the first plane to the second plane [single plane] and output the second page data of the second plane [single plane] based on the received plane change command PC [respective-plane data output command] (DO_PL2)”; all of the first page data DO_PL1 in response to the data output command set RDO_P1 [respective-plane data output command] for the first plane [single plane] is output from the first page buffer and all of the second page data DO_PL2 in response to the plane change command PC [respective-plane data output command] for the second plane [single plane] is output from the second page buffer as shown in FIG. 12)

Regarding claim 12, Ahn discloses the memory system of claim 10.

Ahn further discloses:
wherein the memory 15device sequentially outputs the data buffered in the target page buffers by repeatedly performing an operation of outputting data corresponding to a page buffer corresponding to a single plane, in response to a respective-plane data output command for the single plane until all the data buffered in the target page buffers are 20outputted.  (FIGs. 6, 11-12; “[0099] …The first page data and the second page data may be simultaneously loaded into the first page buffer 31 and the second page buffer 32, respectively”; “[0116] … The memory controller 120 may transmit the data output command set for the first plane RDO_P1 to the NVM 110 (S145)”; “[0120] The NVM 110 may transmit second page data of the second plane to the memory controller 120 based on the received plane change command PC [respective-plane data output command] (S149). The NVM 110 may change the plane from which data is to be output from the first plane to the second plane [single plane] and output the second page data of the second plane [single plane] based on the received plane change command PC [respective-plane data output command] (DO_PL2)”; all of the first page data DO_PL1 in response to the data output command set RDO_P1 [respective-plane data output command] for the first plane [single plane] is output from the first page buffer and all of the second page data DO_PL2 in response to the plane change command PC [respective-plane data output command] for the second plane [single plane] is output from the second page buffer as shown in FIG. 12; repeatedly performing an operation of outputting data is considered to include a process of outputting data, starting with the first page data DO_PL1, and then repeat the process to output another data, which is the second page data DO_PL2)


A memory system comprising: 
a memory device including a plurality of planes and a plurality of page buffers corresponding to the plurality of planes; and  (FIGs. 1-3, 6-8; “[0032] … A page buffer (or a page register) may be connected to each of the plurality of planes PL1 to PLk”; “[0033] … the NVM 110 [memory device] may include … a plurality of dies, and each of the plurality of dies may include a plurality of planes”)
32a controller configured to control the memory device,  (FIGs. 1-3, 6-8; “[0035] The memory controller 120 may control the NVM 110 [memory device]”)
wherein the controller provides the memory device with multiple read commands for the plurality of planes,  (FIGs. 1-3, 6-8; [0032]-[0033], [0085]; “[0086] The memory controller 120 may transmit a multi-plane read command set MPR to the NVM 110 [memory device] (S131). For example, as shown in FIGS. 7A and 7B, the multi-plane read command set MPR may include a read command RDS [one of multiple read commands], an address of the first plane [one of the plurality of planes] ADD_PL1, a multi-plane read command MRD, an address of the second plane [another of the plurality of planes] ADD_PL2, and a read confirm command RDC”; the memory controller 120 may transmit a multi-plane read command set MPR to the NVM 110 [memory device], where the multi-plane read command set MPR includes two read commands RDS [multiple read commands] as shown in, e.g., FIG. 7A, one of which includes an address of the first plane [one of the plurality of planes] ADD_PL1 and another of which includes an address of the second plane [another of the plurality of planes] ADD_PL2)
the memory device simultaneously reads data from target pages 5of the plurality of planes and buffers the data in the plurality of page buffers in response to the multiple read commands,  (FIGs. 1-3, 6-8; “[0086] … The multi-plane read command MRD is a command indicating that reading of a multi-plane is performed simultaneously”; “[0088] … a first page PG1 [one of target pages] of the first plane [one of the plurality of planes] and also a first page PG1 [another of target pages] of the second plane [another of the plurality of planes]”; “[0090] … as shown in FIGS. 7A and 7B, the first page [one of target pages] data stored in the first plane [one of the plurality of planes] may be loaded into a first page buffer [one of the plurality of page buffers] of the first plane [one of the plurality of planes] and the second page [another of target pages] data stored in the second plane [another of the plurality of planes] may be loaded into a second page buffer [another of the plurality of page buffers] during a tR period”; “[0091] When loading of the page data is completed, the NVM 110 [memory device] may transmit a ready state signal to the memory controller 120 (S134)”; “[0099] … The first page [one of target pages] data and the second page [another of target pages] data may be simultaneously loaded into the first page buffer 31 [one of the plurality of page buffers] and the second page buffer 32 [another of the plurality of page buffers], respectively”; the multi-plane read command MRD is a command indicating that reading of a multi-plane is performed simultaneously such that the first page [one of target pages] data stored in and simultaneously read from the first plane [one of the plurality of planes] may be loaded into a first page buffer [one of the plurality of page buffers] of the first plane [one of the plurality of planes] and the second page [another of target pages] data stored in and simultaneously read from the second plane [another of planes] may be loaded into a second page buffer [another of the plurality of page buffers] during a tR period as shown in, e.g., FIGs. 7A and 8; the multi-plane read command set MPR includes two read commands RDS [multiple read commands] as shown in, e.g., FIG. 7A)
the controller provides the memory device with a data output command associated with all or each of the plurality of planes, the data output command configured to exclude addresses of the target 10pages; and  (FIGs. 1-3, 6-8; “[0086] The memory controller 120 may transmit a multi-plane read command set MPR to the NVM 110 [memory device] (S131). For example, as shown in FIGS. 7A and 7B, the multi-plane read command set MPR may include a read command RDS, an address of the first plane [one of the plurality of planes] ADD_PL1, a multi-plane read command MRD, an address of the second plane [another of the plurality of planes] ADD_PL2”; “[0092] … the memory controller 120 may transmit a data output command set for the first plane [one of the plurality of planes] RDO_P1 to the NVM 110 [memory device] (S135). For example, as shown in FIG. 7A, the data output command set for the first plane [one of the plurality of planes] RDO_P1 may include the read command RDS, the address of the first plane [one of the plurality of planes] ADD_PL1”; “[0093] … Referring to FIG. 7A, the NVM 110 may output the first page [one of the target pages] data to the memory controller 120 via the input/output bus I/Ox (DO_PL1)”; “[0095] … when output of the first page [one of the target pages] data is completed, the NVM 110 [memory device] may transmit the second page [another of the target pages] data of the second plane [another of the plurality of planes] to the memory controller 120 (S138). The NVM 110 [memory device] may change a plane from which data is to be output when the page [one of the target pages] data is completed. The NVM 110 [memory device] may change the plane from which data is to be output from the first plane [one of the plurality of planes] to the second plane [another of the plurality of planes] and output the second page [another of the target pages] data loaded in a second page buffer [another of target page buffers] of the second plane [another of the plurality of planes] to the memory controller 120 via the input/output bus I/Ox (DO_PL2), and then all of the second page [another of the target pages] data may be output”; note that since the claim recites a conjunction word “or” that joins two alternative clauses, it would suffice if the rejection maps one of the alternative clauses; the data output command set that is labeled as RDO_P1 in FIG. 7A is considered to be associated with all of the plurality of planes since the data output command set is for outputting data of all planes including the first page data DO_PL1 of the first plane PL1 [one of the plurality of planes] and the second page data DO_PL2 of the second plane PL2 [another of the plurality of planes]; as shown in FIG. 7A, the data output command set labeled as RDO_P1 includes only the address of the first plane [one of the plurality of planes] ADD_PL1 and does not include the address of the second plane [another of the plurality of planes] ADD_PL2, and thus, the address of the second plane [another of the plurality of planes] ADD_PL2, which is one of addresses of the target pages included in the multi-plane read command set MPR, is considered to be excluded from the data output command set, where the target pages include the first page and the second page)
the memory device sequentially outputs, to the controller, data buffered in the plurality of page buffers, in response to the data output command.  (FIGs. 1-3, data respectively loaded into the at least two page buffers may be sequentially output to the memory controller 120. The NVM 110 [memory device] may output the page data of one plane selected based on the data output command set among the at least two page data stored in the at least two page buffers to the memory controller 120 and then switch planes and output the page data of the other plane to the memory controller 120”; [0090]; “[0093] … the NVM 110 [memory device] may transmit the first page data of the first plane to the memory controller 120 based on the data output command set for the first plane RDO_P1 (S136). Referring to FIG. 7A, the NVM 110 [memory device] may output the first page data to the memory controller 120 via the input/output bus I/Ox (DO_PL1)”; “[0094] … the NVM 110 [memory device] may, based on the choose column command CC and the column address COL of the data output command set for the first plane RDO_P1, select a column at which data to be output is located on the first page buffer [one of the plurality of page buffers] and output data from the selected column to a last column on the first page buffer [one of the plurality of page buffers]”; “[0095] … when output of the first page data is completed, the NVM 110 [memory device] may transmit the second page data of the second plane to the memory controller 120 (S138). The NVM 110 [memory device] may change a plane from which data is to be output when the output of the first page data is completed. The NVM 110 [memory device] may change the plane from which data is to be output from the first plane to the second plane and output the second page data loaded in a second page buffer [another of the plurality of page buffers] of the second plane to the memory controller 120 via the input/output bus I/Ox (DO_PL2), and then all of the second page data may be output”; note that since the memory device] sequentially outputs the first page data stored in the first page buffer [one of the plurality of page buffers] of the first plane and the second page data stored in the second page buffer [another of the plurality of page buffers] of the second plane occurs such that the first page data DO_PL1 is output and then followed by the output of the second page data DO_PL2 as shown in FIG. 7A)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsu (US 2022/0044746 A1) discloses methods and apparatus for memory operations. In an embodiment, a method is provided for programming multiple-level-cells. The method includes programming data to single-level-cells (SLC) on SLC word lines using SLC programming operations, applying ramp data to the SLC word lines to determine selected ramp data that matches the data stored in (SLC) cells, and programming multiple-level cells to have a voltage threshold level that is associated with the ramp data. In an embodiment, an apparatus includes a first plane having a plurality of first cell strings coupled to a first page buffer. Each first cell string comprises a plurality of multiple-level cells. The apparatus also includes a second plane having a plurality of second cell strings coupled to a second page buffer. Each second cell string comprises a plurality of single-level cells. The apparatus is also configured so that the first page buffer is connected to communicate with the second page buffer.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/T.B.V./Patent Examiner, Art Unit 2136


/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136